A part of section one of this act has already been declared unconstitutional (Board of Revenue, etc., v. State, [Sup.]76 So. 388), but it was expressly said in the majority opinion in that case that the remainder of the act was not affected by the decision. We are of the opinion, when that part of the act is eliminated, that it leaves an act complete in itself that can be enforced. Whenever that is a fact, the act will be upheld. State v. Davis, 130 Ala. 148, 30 So. 344, 89 Am. St. Rep. 23.
The title to the act is as follows:
"To protect women and children from desertion and nonsupport by husbands and parents; making it a misdemeanor for a husband to desert or neglect to provide for the support of his wife, or for a parent to desert or to neglect to provide for the support of his or her child, or children, under the age of sixteen years; prescribing the penalty therefor, and making provisions for the apprehension and punishment of persons convicted of nonsupport or desertion; and providing for the taking of recognizances; * * * also providing for the forfeiture and enforcement of said recognizances; and providing for the appointment of probation officers and prescribing their duties and powers; and making chiefs of police and sheriffs and other peace officers, probation officers, in certain contingencies, and designating the courts which shall have jurisdiction of such matters." Page 560, Acts 1915.
This title embraces but one subject, which is sufficiently expressed. Board of Revenue, etc., v. State ex rel. Campbell,163 Ala. 441, 50 So. 972, and authorities there cited. It follows, therefore, that the judgment of the circuit court must be reversed, and the cause remanded.
Reversed and remanded.